Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawashima (USPN 10,511,220).
Fig. 1 shows a control device for an active filter 6 connected in parallel with a load 2 at an installation point P with respect to an AC power supply 1 provided in a power system, the control device comprising: a harmonic voltage detector 701-708 to detect an m-order harmonic voltage (m is an integer not less than two) (see Fig. 2, for example) included in a voltage of the installation point; a phase corrector 711-713 to correct a phase of the detected m-order harmonic voltage in accordance with 
The phase corrector advances the phase of the detected m-order harmonic voltage by a first angle when the m-order harmonic impedance is capacitive (the active filter reacts opposite to the installation point which seen to be capacitive or inductive) as recited in claim 2.
Claim 12 is anticipated for the reasons above.
The phase corrector advances the phase of the detected m-order harmonic voltage by a reference angle when the m-order harmonic impedance is determined to be capacitive (the active filter reacts opposite to the installation point which seen to be capacitive or inductive) as recited in claim 15.

Claims 1-3, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TARKIAINEN et al. "MITIGATING GRID VOLTAGE HARMONICS USING A LINE CONVERTER WITH ACTIVE FILTERING FEATURE” (see IDS filed 1/6/22).
Figs. 1 and 7 show a control device for an active filter (converter; upper right; Fig. 1) connected in parallel with a load (right side; Fig. 7) at an installation point (PCC) with respect to an AC power supply (grid; left side) provided in a power system, the control device comprising: a harmonic voltage detector (Harmonic voltage analysis) to detect an m-order harmonic voltage (m is an integer not less than two) (5, 7, 11, 13, for example) included in a voltage of the installation point; a phase corrector (Harmonic control) to correct a phase of the detected m-order harmonic voltage in accordance with whether an m-
The phase corrector advances the phase of the detected m-order harmonic voltage by a first angle when the m-order harmonic impedance is capacitive (the harmonic is rotated in the opposite direction of the phase shift which is seen to be capacitive or inductive; section 4.1; Fig. 5b) as recited in claim 2.
The first angle is 60° to 90° (Fig. 5b) as recited in claim 3.
Claim 12 is anticipated for the reasons above.
The phase corrector advances the phase of the detected m-order harmonic voltage by a reference angle when the m-order harmonic impedance is determined to be capacitive (the harmonic is rotated in the opposite direction of the phase shift which is seen to be capacitive or inductive; section 4.1; Fig. 5b) as recited in claim 15.

Allowable Subject Matter
Claims 4-11, 13-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
3


/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849